Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sulyaman A1 Islam Salaam appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) complaint without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Salaam v. Taylor, No. 9:08-cv-02908-GRA, 2008 WL 4694389 (D.S.C. Oct. 22, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.